Title: To Thomas Jefferson from William Darlington, 11 March 1805
From: Darlington, William
To: Jefferson, Thomas


                  
                     Much Respected Sir
                     
                     Westchester, Penna. March 11th. 1805
                  
                  Knowing your predilection for all subjects which have any relation to, or influence over the welfare of man, I have presumed to obtrude the accompanying sheets upon your view—not in consequence of any thing important contained in them; but because a subject is touched upon which I conceive to have a much greater influence upon mankind, whether considered with respect to health, morals, or government, than they are generally aware of—and of which a philosophical knowledge, and judicious application of the principles, would in my opinion, tend much to promote the Happiness of the human race;—viz. the power of Habit. Another inducement to this intrusion upon your time and pursuits, although perhaps less pertinent, yet not less pleasing, is that I may declare with how much Respect and Esteem I am your sincere (tho’ unknown) Friend,
                  
                     W Darlington 
                     
                  
               